Citation Nr: 0612189	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as secondary to laryngitis and intermittent left otalgia, 
status post tonsillectomy.  

2.  Entitlement to service connection for sinusitis with 
allergic rhinitis, claimed as secondary to laryngitis and 
intermittent left otalgia, status post tonsillectomy.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as secondary to laryngitis and 
intermittent left otalgia, status post tonsillectomy.  

4.  Entitlement to a disability rating in excess of 10 
percent for laryngitis and intermittent left otalgia, status 
post tonsillectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to a disability rating in excess of 10 
percent for her service-connected laryngitis and intermittent 
left otalgia, status post tonsillectomy.  

This appeal also arises from a January 2003 rating decision, 
which denied the veteran's claim for entitlement to service 
connection for bronchitis, sinusitis, and gastroesophageal 
reflux disease, all claimed as secondary to her service-
connected laryngitis and intermittent left otalgia, status 
post tonsillectomy.  In May 2003, a notice of disagreement 
was filed, initiating her appeal of that decision.

In December 2003, the Board issued a decision denying the 
veteran's increased rating claim.  The veteran was notified 
of this decision and appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2005 Order, 
the Court granted a Joint Motion for Remand vacating the 
Board's December 2003 decision and returning the appeal to 
the Board.  In August 2005, the Board in turn remanded this 
issue to the RO for further development.  

The issues of entitlement to service connection for 
bronchitis, sinusitis, and gastroesophageal reflux disease 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDING OF FACT

The veteran's laryngitis and intermittent left otalgia, 
status post tonsillectomy, results in some hoarseness, 
occasional loss of voice, and vocal fatigue, but no 
thickening or nodules of the vocal cords, polyps, or 
submucous infiltration.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 10 percent for laryngitis and intermittent left otalgia, 
status post tonsillectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.14, 4.97, Diagnostic 
Codes 6516, 6519 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio, supra.  The veteran 
has been informed of the evidence needed to show her 
entitlement to an increased rating via February 2002, 
December 2002, and August 2005 letters, an April 2002 rating 
decision and subsequent rating decisions, the October 2002 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the August 2005 Board remand.  In 
addition, the RO letters, the SOC, and December 2005 SSOC 
provided the veteran with specific information relevant to 
the provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(b).  Thus, no further notices are required.  See 
Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini, supra, the Court 
held, in part, that a VA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, in an February 
2002 RO letter (as well as in any subsequent letters), the 
veteran was given VA notice requirements, which was prior to 
the initial April 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the February 2002 RO letter properly 
notified the appellant of the evidence required to 
substantiate her claim for an increased rating.  In addition, 
the reasons and bases of the April 2002 rating decision, the 
October 2002 SOC, the August 2005 Board remand, and the 
December 2005 SSOC specifically explained to the appellant 
what the evidence must show in order to establish an 
increased evaluation for the claimed disability.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [her] possession that pertains" to her claim, the Board 
finds that she has been notified of the need to provide such 
evidence.  See 38 C.F.R. §  3.159(b)(1).  The AOJ's February 
2002 letter informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to the AOJ.  In addition, 
the October 2002 SOC and December 2005 SSOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, she has 
already been provided with notice of what type of information 
and evidence was needed to substantiate her increased rating 
claim.  While she was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate date to 
be assigned is rendered moot.  

The veteran seeks a disability rating in excess of 10 percent 
for her laryngitis and intermittent left otalgia, status post 
tonsillectomy.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The veteran's laryngitis is rated under Diagnostic Code 6516, 
for laryngitis, chronic.  This Code provides a 10 percent 
rating for hoarseness, with inflammation of the cords or 
mucous membrane, and a 30 percent rating for hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 30 
percent rating represents the maximum schedular rating under 
this Code.  38 C.F.R. § 4.97, Code 6516 (2005).  

Upon receipt of her claim, the veteran underwent a VA medical 
examination in March 2002.  She reported a history of 
laryngitis since service in Germany in 1978, when she 
encountered extremely cold weather.  Since that time, she has 
experienced intermittent sore throat, loss of voice, and 
post-nasal drip.  In 1988 she underwent a tonsillectomy, but 
with no reduction in her symptoms resulting.  She has, 
however, experienced some relief with medication use.  On 
objective examination, she was well-nourished and in no acute 
distress.  The nasopharynx, tongue, pharyngeal walls, and 
supraglottic laryngeal structures were all within normal 
limits.  The arytenoids and true cords looked normal in 
appearance and movement.  Her voice quality was clear on the 
day of the examination.  No evidence of ongoing active reflux 
laryngitis was observed.  The oropharynx looked clear.  The 
examiner diagnosed recurrent acute laryngitis, likely 
secondary to allergies, and left otalgia.  

A second VA medical examination was afforded the veteran in 
July 2002.  She reported recurrent sore throat, loss of 
voice, post-nasal drip, and esophageal reflux.  On physical 
examination her nasal septum was straight, without 
obstructions or deviation.  She also had no masses, lesions, 
or abnormalities of the oral cavity or neck.  Chronic 
laryngitis secondary to gastroesophageal reflux and post-
nasal drip secondary to allergic rhinitis were diagnosed.  

The veteran most recently underwent VA examination in October 
2005.  She reported frequent hoarseness of voice, post-nasal 
drainage, and vocal fatigue.  However, she denied nasal 
airway obstruction or allergy-related symptoms, such as 
sneezing, rhinorrhea, or itchy, watery eyes.  She also denied 
difficulty swallowing.  On objective examination she was not 
hoarse, but she had significant shimmer and vocal fatigue 
with speaking.  Her nasal cavity was without frank nasal 
polyps, purulence, or masses in the nasal cavity.  No 
obstruction was observed.  Her sinuses were non-tender.  Her 
vocal cords displayed some hyperdynamic function with use; 
however, she was negative for vocal nodules or masses.  The 
posterior larynx did not suggest the presence of 
gastroesophageal reflux disease.  Erythema was not present, 
nor was thickening of the mucosa or redness of the vocal 
cords.  She was also negative for submucosa infiltration or 
dysphagia.  The examiner did note the presence, however, of 
muscle tension dysphonia which was a "maladaptive 
compensation" secondary to her service-connected laryngitis.  
Treatment by a speech language pathologist was recommended.  

The veteran's outpatient treatment records from the Jackson 
VA medical center were also obtained.  Her complaints were 
essentially similar to those already noted above, including 
occasional hoarseness, loss of voice, and sore throat, for 
which she received medication and intermittent follow-up 
care.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against a 30 percent 
rating for the veteran's laryngitis with left otalgia, status 
post tonsillectomy.  The record does not reflect hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy, as would 
warrant a 30 percent rating.  The March 2002 and October 2005 
VA examination reports did not indicate the veteran's voice 
was hoarse on a persistent basis, and physical examination 
was negative for thickening or nodules of cords, polyps, or 
submucous infiltration.  Overall, the preponderance of the 
evidence is clearly against a 30 percent rating for 
laryngitis.  

The Board notes the veteran has reported various nasal, 
respiratory, and esophageal symptoms, including sinusitis, 
bronchitis, and gastroesophageal reflux disease, as either 
beginning at the same time as her laryngitis in service, or 
as secondary to her service-connected disability.  However, 
as she has pending service connection claims for these 
diagnoses, symptoms secondary to these disorders will not be 
considered by the Board in adjudicating her increased rating 
claim for laryngitis.  

The Board also notes that according to the October 2005 
examination report, she has muscle tension dysphonia which is 
"an acquired maladaptive mechanism to prior episodes of 
laryngitis."  In certain circumstances, a separate 
compensable award of service connection may be made for 
disability characterized by compensable symptomatology 
distinct and separate from that of other service-connected 
disabilities.  See 38 C.F.R. § 3.310 (2005); see also Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  In the present 
case, Diagnostic Code 6519 provides a compensable rating for 
aphonia, complete organic.  38 C.F.R. § 4.97, Diagnostic Code 
6519 (2005).  This Code provides a 100 percent rating for a 
constant inability to communicate by speech, and a 60 percent 
rating for a constant inability to speak above a whisper.  
However, because the veteran's muscle tension dysphonia does 
not result in a constant loss of speech or the ability to 
speak above a whisper, a separate disability rating under 
Diagnostic Code 6519 is not warranted at the present time.  
Code 6519 also provides that in cases of incomplete aphonia, 
evaluate under Diagnostic Code 6516, for chronic laryngitis.  
Because the veteran is already receiving a compensable rating 
under this Code, award of a second compensable rating under 
the same code would amount to pyramiding, which is forbidden 
by VA regulation.  See 38 C.F.R. § 4.14 (2005).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's laryngitis has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is currently employed.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
laryngitis and intermittent left otalgia, status post 
tonsillectomy.  As preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 10 percent for the veteran's 
laryngitis and intermittent left otalgia, status post 
tonsillectomy is denied.  


REMAND

According to the March 2005 Joint Motion for Remand, the 
parties agreed the May 2003 Informal Brief on Appeal, filed 
with the Board by the veteran's accredited representative, 
represented a Notice of Disagreement regarding the January 
2003 rating decision, which addressed three additional 
issues.  The Board notes that a Notice of Disagreement must 
be filed with the RO from which the claimant received notice 
of the determination being appealed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. §§ 20.300, 20.302(a) (2005).  However, a 
Notice of Disagreement can be filed by the veteran or his or 
her representative if a proper Power of Attorney as to the 
representative is of record, as was the case at present.  
38 C.F.R. § 20.301 (2005).  Since the RO has yet to issue a 
statement of the case (SOC), the aforementioned service 
connection issues must be remanded to the RO for appropriate 
appellate development.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Also, as previously indicated, Court recently issued a 
decision in the consolidated appeal of Dingess/Hartman, 
supra,, which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
this regard, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims for service connection, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman, supra.  If the RO 
determines any other development is 
required pursuant to the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), such should be accomplished at 
this time, prior to any readjudication by 
the RO.  

2.  The RO should afford the veteran a 
Statement of the Case regarding the issues 
of entitlement to service connection for 
bronchitis, sinusitis with allergic 
rhinitis, and gastroesophageal reflux 
disease.  This Statement of the Case 
should contain the pertinent laws and 
regulations concerning these claims, to 
include 38 C.F.R. § 3.310 (2005).  Only if 
a timely substantive appeal is filed 
should these issues be returned to the 
Board.  

Thereafter, the case should be returned to the Board, if 
subsequently perfected on appeal.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  VA 
will notify the appellant if further action is required on 
her part.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


